 

[image_003.jpg]

 

DATED 28th February 2013

 

(1)Longford Estates Limited (in Administration)

 

(2)Matthew James Cowlishaw and Richard Michael Hawes as Joint Administrators

 

(3)Pascall Electronics Limited

 



--------------------------------------------------------------------------------

 

Contract for the Sale of freehold land

 

by an Administrator

 

-relating to-

 

Land and Buildings on the East side of Brading

Road, Ryde, Isle of Wight

 



--------------------------------------------------------------------------------



 



City Gate East   Tollhouse Hill   Nottingham   NG1 5FS       DX 15491 Nottingham
– 2     t: +44 (0)115 983 8200 f: +44 (0)115 983 8201     www.gatclcyuk.com


 

 

 

  

Contents

 

1 Definitions 3       2 Interpretation 5       3 Sale and purchase 6       4
Incorporation of conditions and documents 6       5 Risk and insurance 6       6
Deposit 7       7 Deducing title  7       8 Possession 8       9 Title guarantee
 8       10 Matters affecting the Property 8       11 Transfer 9       12 VAT 10
      13 Completion 10       14 Apportionment of licence fee under the Licence
10       15 Buyer’s Acknowledgement of Condition 11       16 Entire agreement 13
      17 Merger on completion 13       18 Joint and several liability 13      
19 Notices 13       20 Money Laundering Regulations 14       21 Rights of third
parties 15       22 Governing law and jurisdiction 15       23 Administration 15
      24 Exclusion of Administrator’s Personal Liability and Warranties 15      
SCHEDULE 1 17

 

 

 



 

THIS CONTRACT is dated the 28th day of February 2013

 

BETWEEN:

 

(1)LONGFORD ESTATES LIMITED (IN ADMINISTRATION) (company no. 01347117) whose
registered office is at c/o Deloitte LLP, 5 Caliaghan Square, Cardiff CF10 5BT
acting by the Administrators (the “Seller”)

 

(2)MATTHEW JAMES COWLISHAW of Deloitte LLP, Four Brindleyplace, Birmingham B1
2HZ and RICHARD MICHAEL HAWES of Deloitte LLP, 5 Caliaghan Square, Cardiff CF10
5BT (the “Administrators”); and

 

(3)PASCALL ELECTRONICS LIMITED whose registered office is at Xel Works,
Brunswick Road, Cobbs Wood, Ashford, KentTN23 1EH (the “Buyer”)

 

AGREED TERMS

 

1. Definitions     1.1 In this Contract and in the Schedules hereto the
following expressions shall unless the context otherwise requires have the
following meanings:

 

  “Actual Completion” completion of the sale and purchase of the Property,
whether or not it takes place on the Completion Date (referred to in the
Conditions as “the date of actual completion”);         “Bank” Bank of Scotland
Plc;         “Buyers’s Solicitor” Buckles Solicitors LLP of Grant House, 101
Bourges Boulevard, Peterborough PE1 1NG (Ref: M Rabbett);         “Charge” the
charge appearing at entry number 3 and 4 of the charges register of title number
IW44925 as at 21 January 2013 15:00:38;



        “Completion Date” [28/02/] 2013;         “Contract Rate” 4% per annum
above the base lending rate from time to time of Bank of Scotland Plc;        
“Dangerous
Substances” any natural or artificial substance (whether in solid or liquid form
as well as in the form of a gas or vapour and whether alone or in combination
with any other substance) capable of causing harm or which may be harmful to man
or any other living organism supported by the environment or damaging the
environment or public health;

 

3

 

  

  “Deposit” £180,000.00 (exclusive of VAT)         “Environmental
Contamination” any release, leakage, discharge, deposit, emission, spillage or
other escape of Dangerous Substances into the atmosphere, water or on to land
occurring or having occurred (in any case) on or from the Property and any
buildings, plant and equipment situated in or on the Property;        
“Environmental Law” all laws, regulations, codes of practice, circulars,
guidance, notices and the like (whether statutory or at common law and whether
civil or criminal and whether in the United Kingdom or elsewhere) concerning the
prevention of pollution of land, water or the atmosphere, the protection of
human health or the environment or the conditions of the work place or the
generation, transportation, storage, treatment, disposal, release, discharge,
spillage, entry, deposit, emission or other escape of Dangerous Substances or to
noise, odour or other nuisances and the production, transportation, storage,
treatment, recycling or disposal of waste;         “Lease” the lease of the
Property dated 26 May 1999 made between (1) Westridge Property Developments Ltd
(2) the Buyer and (3) Intelek Plc and all supplemental deeds and documents (if
any);         “Part 1 Conditions” the conditions in Part 1 of the Standard
Commercial Property Conditions (Second Edition) and Condition means any one of
them;         “Part 2 Conditions” the conditions in Part 2 of the Standard
Commercial Property Conditions (Second Edition) and Condition means any one of
them;

 

4

 

  

  “Property” the freehold property being Land and Building on the East side of
Brading Road, Ryde, Isle of Wight and registered at the Land Registry with title
absolute under title number IW44925;         “Purchase Price” £1,800,000.00
(exclusive of VAT);         “Seller’s Solicitor” Gateley LLP of City Gate East,
Tollhouse Hill Nottingham NG1 5FS (Ref: EKD/051247.015);         “VAT” value
added tax chargeable under the VATA and any similar replacement and any
additional replacement tax;         “VATA” the Value Added Tax Act 1994 or any
equivalent tax act;         “VAT Invoice” an invoice complying with the
provisions of regulations 13 and 14 of the VAT Regulations 1995.

 

2. Interpretation     2.1 The rules of interpretation in this clause apply in
this Contract.     2.2 A person includes a corporate or unincorporated body and
vice versa.     2.3 Words importing one gender shall be construed as importing
any other gender.     2.4 Words importing the singular shall be construed as
importing the plural and vice versa.     2.5 Unless otherwise specified, a
reference to a particular law is a reference to it as it is in force for the
time being, taking account of any amendment, extension, application or
re-enactment and includes any subordinate legislation for the time being in
force made under it.     2.6 A reference to laws in general is to all local,
national and directly applicable supranational laws in force for the time being,
taking account of any amendment, extension, application or re-enactment and
includes any subordinate laws for the time being in force made under them and
all orders, notices, codes of practice and guidance made under them.     2.7
Writing or written includes faxes but not e-mail unless otherwise specified in
this Contract.

 

5

 

  

2.8 Where a party is placed under a restriction in this Contract, the
restriction is to be deemed to include an obligation on that party not to permit
infringement of the restriction.     2.9 Except where a contrary intention
appears, a reference to a clause or Schedule is a reference to a clause of or
Schedule to this Contract.     2.10 Any phrase using the terms including,
include, in particular, or any similar expression shall be construed as
illustrative and shall not limit the sense of the words preceding those terms.  
  2.11 Clause and Schedule headings do not affect the interpretation of this
Contract.     3. Sale and Purchase     3.1 The Seller acting by the
Administrators will sell and the Buyer will buy all the rights title and
interest of the Seller in the Property for the Purchase Price on the terms of
this Contract.     3.2 The Buyer cannot require the Seller to:       3.2.1
transfer the Property or any part of it to any person other than the Buyer; or  
      3.2.2 transfer the Property in more than one parcel or by more than one
transfer; or         3.2.3 apportion the Purchase Price between different parts
of the Property.       4. Incorporation of Conditions and Documents     4.1 The
Part 1 Conditions are incorporated in this Contract so far as they:       4.1.1
apply to a sale by private treaty;         4.1.2 relate to freehold property;  
      4.1.3 are not inconsistent with the other clauses in this Contract; and  
      4.1.4 have not been modified or excluded by any of the other clauses in
this Contract.       4.2 The Part 2 Conditions are not incorporated into this
Contract.     4.3 Condition 1.1.4(a) does not apply to this Contract.     5.
Risk and Insurance     5.1 With effect from exchange of this Contract, the
Property is at the Buyer’s risk and the Seller is under no obligation to the
Buyer to insure the Property.

 

6

 

  

5.2 No damage to or destruction of the Property nor any deterioration in its
condition, however caused, will entitle the Buyer either to any reduction of the
Purchase Price or to refuse to complete or to delay completion.       5.3
Conditions 7.1.2, 7.1.3 and 7.1.4(b) do not apply to this Contract.     6.
Deposit     6.1 On the date of this Contract, the Buyer will pay the Deposit to
the Seller’s Solicitor as stakeholder on terms that on completion the Deposit is
paid to the Seller with accrued interest.     6.2 The Deposit must be paid by
direct credit or by a solicitor’s client account cheque drawn on a clearing
bank.     6.3 Conditions 2.2.1 and 2.2.2 do not apply to this Contract.     6.4
The provisions of clause 6.5, clause 6.6, clause 6.7 and clause 6.8 (inclusive)
will only apply if:       6.4.1 the Deposit is less than 10% of the Purchase
Price; or         6.4.2 no Deposit is payable on the date of this Contract.    
  6.5 In this clause, the expression Deposit Balance means:         6.5.1 (where
the Deposit is less than 10% of the Purchase Price) the sum calculated by
deducting the Deposit from 10% of the Purchase Price; or         6.5.2 (where no
Deposit is payable on the date of this Contract) a sum equal to 10% of the
Purchase Price.       6.6 If Completion does not take place on the Completion
Date due to the default of the Buyer, the Buyer will immediately pay by direct
credit to the Seller’s Solicitor the Deposit Balance.     6.7 After the Deposit
Balance has been paid pursuant to clause 6.6, it will be treated as forming part
of the Deposit for all purposes of this Contract.     6.8 The provisions of
clauses 6.5, 6.6, and 6.7 are without prejudice to any other rights or remedies
of the Seller in relation to any delay in completion.     7. Deducing Title    
7.1 The title to the Property is registered at the Land Registry and in relation
to such title the Seller has provided to the Buyer official copies of the items
referred to in rules 134(1)(a) and (b) and 135 (1)(a) of the Land Registration
Rules 2003 except charges or encumbrances registered or protected on the
register which are to be discharged or overridden at or before completion.

 

7

 

 

7.2 Title having been deduced prior to the date of this Contract the Buyer
accepts the Seller’s title to the Property and shall be deemed to purchase with
full knowledge of the title in all respects and shall not raise any requisitions
or make any objection in relation to the title.     7.3 Conditions 6.1, 6.2, 6.3
and 6.4.2 do not apply to this Contract.     8. Possession     8.1 The Property
is sold subject to all wayleaves, licences, leases, agreements, other tenancies,
rights of occupation and overriding interests (if any) affecting the Property
including but not limited to the Lease.     8.2 Any chattels or fittings at the
Property may be left there by the Administrators but on the basis that they do
not form part of the sale and remain subject to any third party claims or rights
which may relate to them.     9. Title Guarantee     9.1 The Seller will
transfer the Property with no title guarantee whether express or implied.    
9.2 Condition 6.6.2 does not apply to this Contract.     10. Matters Affecting
the Property     10.1 The Property is sold subject to:         10.1.1 any
matters contained or referred to in the entries or records made in registers
maintained by HM Land Registry as at 21 January 2013 15:00:38 under title number
IW44925 other than the Charge referred to in entry numbers 3 and 4 of the
Charges Register relating to the title to the Property;         10.1.2 any
matters discoverable by inspection of the Property before the date of this
Contract;         10.1.3 any matters which the Seller does not and could not
reasonably know about even if discovered before completion;         10.1.4 any
matters, other than the Charge, disclosed or which would have been disclosed by
the searches and enquiries which a prudent buyer would have made before entering
into this Contract;

 

8

 

 

  10.1.5 any rights of way, drainage, watercourses, light or other easements, or
quasi or reputed easements and rights of adjoining landowners or occupiers
affecting the Property and any liability to repair or covenants to repair roads,
pavements, paths, ways, passages, sewers, drains, gutters, fences and other like
matters, without obligation to the Seller to provide evidence of the creation
of, or to define or apportion, the liability;         10.1.6 public
requirements;         10.1.7 any matters which are, or (where the Property is
not registered would be) unregistered interests which override first
registration under Schedule 1 to the Land Registration Act 2002 and or
unregistered interests which override registered dispositions under Schedule 3
to the Land Registration Act 2002;         10.1.8 all local land charges whether
registered or not before the date of this Contract and all matters capable of
registration as local land charges whether or not actually so registered;      
  10.1.9 all notices served and orders demands proposals or requirements made by
any local public or other competent authority whether before or after the date
of this Contract;         10.1.10 all actual or proposed charges notices orders
restrictions agreements conditions contraventions or other matters arising under
any statute; and   10.1.11 the Lease.       10.2 Conditions 3.1.1, 3.1.2, 3.1.3
and 3.3 do not apply to this Contract.     10.3 The Buyer is deemed to have full
knowledge of the matters referred to in clause 10.1 and will not raise any
enquiry, objection, requisition or claim in respect of any of them.       11.
Transfer     11.1 The transfer to the Buyer will be in the form set out in
Schedule 1 to this Contract     11.2 The Buyer and the Seller will execute the
transfer in top and counterpart.     11.3 If the Administrators so require, the
Buyer is to accept without objection or requisition a transfer of the Property
duly executed by the Bank in exercise of its power of sale as legal mortgagee
pursuant to the Charge. The transfer is to be in the Land Registry standard TR2
with no title guarantee but including an indemnity from the Buyer in favour of
the Seller, the Administrators and the Bank in respect of any breach of the
matters subject to which the Property is sold. The Buyer acknowledges that the
Seller and the Administrators will jointly satisfy their respective obligations
under this Agreement if the Transfer of the Property is in this form.

 

9

 

 

12. VAT     12.1 Each amount stated to be payable by the Buyer to the Seller
under or pursuant to this Contract is exclusive of VAT (if any).     12.2 If any
VAT is chargeable on any supply made by the Seller under or pursuant to this
Contract, the Buyer will on receipt of a valid VAT Invoice, pay the Seller an
amount equal to that VAT as additional consideration.     13. Completion    
13.1 Completion will take place on the Completion Date.     13.2 Condition
1.1.3(b) is amended to read: “in the case of the seller, even though a mortgage
remains secured on the property, if the amount to be paid on completion enables
the property to be transferred freed of all mortgages, (except those to which
the sale is expressly subject) or if the seller produces reasonable evidence
that this is the case.”     14. Apportionment of licence fee under the Lease    
14.1 In this clause the following definitions apply:         “Rent” the annual
rent as reserved by the Lease.         “Rent Payment Day” a day under the Lease
for payment of the Rent or an installment of the Rent.       14.2 The Rent will
be apportioned so that on completion the Seller will pay or allow the Buyer:    
  Ax B      365           where           A is the Rent at the rate payable at
the day of Completion; and       B is the number of days from and including the
day of completion to but excluding the next Rent Payment Day.

 

10

 

 

15. Buyer’s Acknowledgement of Condition     15.1 The Buyer acknowledges that:  
    15.1.1 The Seller has specifically told the Buyer that the Buyer must rely
absolutely on the Buyer’s own opinion and professional advice concerning the
quality, state and condition of the Property and of any Environmental
Contamination affecting or potentially affecting the Property;         15.1.2
the Property may have been affected by Dangerous Substances as a consequence of
current and/or former uses of the Property;         15.1.3 the Buyer has been
afforded the opportunity of carrying out any survey, inspection or
investigations that it would wish to conduct and is aware that the Seller gives
no warranty as to the state and condition of the Property or its suitability for
any current and/or future use;         15.1.4 the Seller has provided all the
necessary information and access to the Property to enable the Buyer to assess
the presence of any Environmental Contamination or any pollutant or Dangerous
Substances on the Property or which may have migrated from the Property to
neighbouring land or from any neighbouring land to the Property and the Buyer
has taken into account this risk and the physical state and condition of the
Property and any Environmental Contamination at the date of this Contract when
agreeing the Price;         15.1.5 the Buyer is aware of the nature and broad
measure of any and all matters which may have the result that the Property is
designated as contaminated land within the meaning of Part II A of the
Environmental Protection Act 1990.       15.2 The Buyer agrees:         15.2.1
that any obligation to carry out remedial work on the soil and in any ground
water under or around the Property or to any adjoining land to which any
Environmental Contamination may have spread from the Property (other than
property retained by the Seller if any) is transferred to the Buyer to the
complete exoneration of the Seller;         15.2.2 not to submit any claims
related in any way to the state and condition of the Property (including ground
water) against the Seller and/or its officers, directors, employees and agents;
and         15.2.3 that no insurance cover is provided to the Buyer under any of
the Seller’s insurance policies and that any such policies shall be deemed
terminated, commuted and cancelled ab initio and no claim shall derive from them
in respect of any event whether occurring before or after the date of this
Contract.

 

11

 

 

15.3 The Buyer shall indemnify and keep the Seller and Administrators
indemnified against all actions, proceedings, claims, demands, losses, costs,
expenses, damages and liabilities whatsoever arising from any one or more of the
following:         15.3.1 claims by third parties in respect of Environmental
Contamination or any damage to the environment or to persons or property arising
from pollution of the environment or from the generation, transportation,
storage, treatment or disposal of Dangerous Substances as a result of the use or
occupation of the Property;         15.3.2 the removal or making safe of any
Dangerous Substances where such removal or making safe is required to be done to
comply with Environmental Law;         15.3.3 the clearing up of the Property or
the removal from the Property of any contaminated land or contaminating
substance (as defined by any Environmental Law) and otherwise cleaning, removing
or making safe and harmless any Environmental Contamination or disposal of
Dangerous Substances which removal or making safe is required to be done to
comply with Environmental Law;         15.3.4 the maintenance cost of keeping
any Dangerous Substances which have been made safe or secured pursuant to
obligations imposed on the Seller under any Environmental Law or under any
condition in any environmental licence held by the Seller at the date of this
Contract;         15.3.5 obligations imposed on the Buyer or its successors in
title and assigns by the enactment or introduction of any laws or regulations
after the date of this Contract which, if enacted before the date of this
Contract, would have fallen within the definition of Environmental Law;        
15.3.6 any Environmental Contamination caused by or arising from the carrying
out of any operations, development or other works on the Property by the Buyer
or its successors in title or assigns;         15.3.7 any contamination of the
Property whenever it shall be discovered or may have been caused and any
Environmental Liabilities relating to or arising in respect of the Property or
its use or occupation.

 

12

 

 

15.4 The Seller and the Buyer agree that this clause 15 also constitutes a
liability agreement for the purpose of paragraph D.38 of the DEFRA Circular
01/2006 under Part II A of the Environmental Protection Act 1990 and that it can
be produced by any party to this Contract to an enforcing authority in any
action, claim or investigation under that Act.     15.5 The Seller and the Buyer
agree that this clause 15 will be set out in the transfer between the parties.  
  16. Entire Agreement     16.1 This Contract and the documents annexed to it
constitute the entire agreement and understanding of the parties and supersede
any previous agreement between them relating to the subject matter of this
Contract.     16.2 The Buyer acknowledges and agrees that in entering into this
Contract, it does not rely on and shall have no remedy in respect of any
statement, representation, warranty, collateral agreement or other assurance
(whether made negligently or innocently) of any person (whether party to this
Contract or not) other than as expressly set out in this Contract or the
documents annexed to it. Nothing in this clause shall, however, operate to limit
or exclude any liability for fraud.     16.3 Condition 9.1.1 does not apply to
this Contract.     16.4 This Contract may be signed in any number of duplicate
parts all of which taken together will on exchange constitute one contract.    
17 Merger on Completion       The provisions of this Contract shall not merge on
completion of the transfer so far as they remain to be performed     18. Joint
and Several Liability       Where the Buyer is more than one person, the Seller
may release or compromise the liability of any of those persons under this
Contract or grant time or other indulgence without affecting the liability of
any other of them.     19. Notices     19.1 Any notice given under this Contract
must be in writing.

 

13

 

 

19.2 Any notice or document to be given or delivered under this Contract must be
given by delivering it personally or sending it by pre-paid first class post or
recorded delivery to the address and for the attention of the relevant party as
follows:         19.2.1 to the Seller at:           Gateley LLP, City Gate East,
Tollhouse Hill, Nottingham, NG1 5FS marked for the attention of: EKD/051247.015
        19.2.2 to the Buyer at:           the Buyer’s solicitor       19.3 A
copy of any such notice or document must be sent to the relevant party’s
solicitor at the same time as such notice or document is given to that party but
sending of such copy will not constitute service of notice.     19.4 Any such
notice or document will be deemed to have been received:         19.4.1 if
delivered personally, at the time of delivery provided that if delivery occurs
before 9.00 am on a working day, the notice will be deemed to have been received
at 9.00 am on that day, and if delivery occurs after 5.00 pm on a working day,
or on a day which is not a working day, the notice will be deemed to have been
received at 9.00 am on the next working day.         19.4.2 in the case of
pre-paid first class or recorded delivery post at 9.00 am on the second working
day after posting;       19.5 In proving delivery, it will be sufficient to
prove that delivery was made or that the envelope containing the notice or
document was properly addressed and posted as a prepaid first class, or recorded
delivery letter or registered letter as the case may be.     19.6 A notice or
document delivered under this Contract will not be validly given or delivered if
sent by fax or e-mail.     19.7 Condition 1.3 does not apply to this Contract.  
    20. Money Laundering Regulations     20.1 The Seller and the Seller’s
Solicitors are not obliged to accept a payment under this Contract unless it is
remitted by or drawn on an institution which carries on activities of the nature
listed in regulation 3(1) of The Money Laundering Regulations 2007 (SI
2007/2157).     20.2 A payment made other than in accordance with the provisions
of this clause may be rejected as payment not made in accordance with the terms
of this Contract.

 

14

 

 

21. Rights of Third Parties       A person who is not a party to this Contract
will not have any rights under or in connection with it by virtue of the
Contracts (Rights of Third Parties) Act 1999;     22. Governing Law and
Jurisdiction     22.1 This Contract will be governed by and construed in
accordance with the law of England and Wales.     22.2 Each party irrevocably
agrees to submit to the exclusive jurisdiction of the courts of England and
Wales over any claim or matter arising under or in connection with this Contract
or the legal relationships established by this Contract.     22.3 Each party
irrevocably consents to any process in any legal action or proceedings arising
out of or in connection with this Contract being served on it in accordance with
the provisions of this Contract relating to service of notices. Nothing
contained in this Contract shall affect the right to serve process in any other
manner permitted by law.     23. Administration       The Seller is a company in
administration acting by the Administrators who were appointed to be
administrators of the Seller by an order of The High Court of Justice,
Birmingham District Registry on 12 December 2012 in accordance with the Schedule
B1 to the Insolvency Act 1986.     24. Exclusion of Administrator’s Personal
Liability and Warranties     24.1 The Administrators have entered into and
signed this Contract as agents for or on behalf of the Seller and neither they,
their firm, members, partners, employees, advisers, representatives or agents
shall incur any personal liability whatever in respect of any of the obligations
undertaken by the Seller or in respect of any failure on the part of the Seller
to observe, perform or comply with any such obligations or under or in relation
to any associated arrangements or negotiations or under any document or
assurance made pursuant to this Contract. The Administrators are party to this
Contract in their personal capacities only for the purpose of receiving the
benefit of the exclusions, limitations, undertakings, covenants and indemnities
in their favour contained in this Contract.     24.2 All representations
(whether made innocently, negligently or otherwise but not fraudulently),
warranties, conditions and stipulations, express or implied, statutory,
customary or otherwise in respect of the Property or any of the rights, title
and interest transferred or agreed to be transferred pursuant to this Contract
are expressly excluded (including without limitation, warranties and conditions
as to title, quiet possession, quality, fitness for the purpose and
description).

 

15

 

 

24.3 Unless otherwise required by law (and then only to that extent), the Seller
and the Administrators and each of them shall not be liable for any loss or
claim or damage of any kind whatsoever, consequential or otherwise arising out
of or due or caused by any defect or deficiencies in any of the Property.    
24.4 The Buyer agrees that the terms of this Contract and exclusion of the
limitations contained in it are fair and reasonable having regard to the
following:         24.4.1 that this is a sale by an insolvent company in
circumstances where it is usual that no representations and warranties can be
given by or on behalf of the Seller and/or the Administrators;         24.4.2
that the Buyer has relied solely upon the Buyer’s own opinion and/or
professional advice concerning the Property, its quality, state, condition,
description, fitness and/or suitability for any purpose, the possibility that it
may have defects not apparent on inspection and examination and the use it
intends or proposes to put it to;         24.4.3 that the Buyer has agreed to
purchase the Property “as seen” in its present state and condition for a
consideration which takes into account the risk to the Buyer represented by the
parties’ belief that the said exclusions and limitations are or would be
recognised by the courts;         24.4.4 that the Buyer, its servants,
employees, agents, representatives and advisers have been given every
opportunity it or they may wish to have to examine and inspect all or any of the
Property and all relevant documents relating to it and to obtain information
from the Seller and/or the Administrators relating to the Property.

 

SIGNED by the duly authorised representatives of the parties on the date at the
head of this Contract.

 

16

 

 

SCHEDULE 1

 

17

 

 

SIGNED by LONGFORD ESTATES LIMITED )         (in Administration) acting by
[                                   ] )         its administrator appointed on
12 December 2012 ) ) Administrator       pursuant to powers conferred by the
Insolvency )         Act 1986 and on his own behalf as such )        
Administrator and on behalf of his Joint )         Administrator
[                                       ] )         in the presence of: )      
  Witness signature:           Name:           Address:           Occupation:  
        SIGNED by [                                        ] )         for and
on behalf of the Buyer: ) [image_004.jpg]                  

 



18

 

